DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park (WO 2008/050934 A1).  Park discloses a method of damaging the biological process of an arthropod, present on mammals and bees, having a plastron, a color, functioning proteins, membranes, neurons, and a cellular oxygen respiratory demand, the method comprising: irradiating the arthropod with visible light selected from the group consisting of blue light and violet light (Abstract) wherein the source of the light can be from a lamp (i.e. light bulb).  With respect to claim 10, Park discloses a method of damaging the biological process of an arthropod wherein light is reflected off a surface before being absorbed by the arthropod [0012].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3,5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO 2008/050934 A1).  With respect to claims 2,3,5,6, although the claimed damage to the arthropod is not specifically disclosed, since the process of irradiating the arthropod with visible light is disclosed, it would have been obvious that the claimed damages would occur as a natural bi-product of the light exposure (absent any other exposure parameters being claimed).  Where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO 2008/050934 A1) in view of Khaskin et al (WO-2007118297-A2).  Regarding claims 7 and 8, Park is silent to surrounding environmentally-induced damage including damages resulting from exposure of the arthropod to (claim 7), or increasing the enthalpy rate of reaction of (claim 8) the group consisting of: permethrin, chemical agents, pesticides, and pharmaceuticals. Khaskin et al teaches using permethrin with other treatment methods, such as radiation, to intensify action on the arthropods (claims 5, 8, and 16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Park with the permethrin exposure as disclosed by Khaskin et al since it is well known to use chemical agents to exterminate insects, and for the benefit of intensifying action on the arthropods (Khaskin et al: claims 5, 8, and 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644